Matter of Morrison (2020 NY Slip Op 05563)





Matter of Morrison


2020 NY Slip Op 05563


Decided on October 8, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 8, 2020

PM-126-20

[*1]In the Matter of Valentina Sergeevna Morrison, an Attorney. (Attorney Registration No. 5264916.)

Calendar Date: October 5, 2020

Before: Egan Jr., J.P., Lynch, Mulvey, Devine and Aarons, JJ.


Valentina Sergeevna Morrison, Linthicum Heights, Maryland, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Valentina Sergeevna Morrison was admitted to practice by this Court in 2014 and lists a business address in Baltimore, Maryland with the Office of Court Administration. Morrison now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it defers to this Court's discretion as to Morrison's application.
Upon reading Morrison's affidavit sworn to May 29, 2020 and filed June 15, 2020, and upon reading the September 29, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Morrison is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Egan Jr., J.P., Lynch, Mulvey, Devine and Aarons, JJ., concur.
ORDERED that Valentina Sergeevna Morrison's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Valentina Sergeevna Morrison's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Valentina Sergeevna Morrison is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Morrison is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Valentina Sergeevna Morrison shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.